DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9,  are rejected under 35 U.S.C 103 as being unpatentable over Shibahara Toshiki et al.: “Malicious URL sequence detection using event de-noising convolutional neural network”, 21 May 2017, XP033132713 [Provided By Examiner], hereon referred to as Shibahara. 
In regards to claims 1, 8 & 9, Shibahara discloses accessing a plurality of hostnames for a malware server from a training computer system infected with malware and attempting to communicate with the malware server, each of the plurality of hostnames including a plurality of symbols in each of a plurality of symbol positions (Collected URL sequences related to one website listed in public blacklists…;Section IV.A.); training an autoencoder based on each of the plurality of hostnames, wherein the autoencoder includes: a set of input units for each possible symbol and symbol position in a hostname; output units each for storing an output of the autoencoder; and a set of hidden units smaller in number than the set of input units and each interconnecting all input units and all output units with weighted interconnections, such that the autoencoder is trainable to provide an approximated reconstruction of values of the input units at the output units; selecting a set of one or more symbol and symbol position tuples based on weights of interconnections in the trained autoencoder (…In the training phase, URL sequences and their labels are collected with a honeyclinet, and a classifier is trained by using them…Applied a CNN to malicious URL sequence detection…Convolutional neural network…input layer…convolution layers…The weights of every layer are optimized by backpropagation…Training Phase; Section I; Section III.A; Section III.C; Fig.2-3); and identifying an infected computer system based on an attempted communication, by the infected computer system, to hostnames having symbols in symbol positions at least partially consistent with the tuples in the set of one or more symbol and symbol position (In the classification phase, URL sequences are extracted from proxy log and are classified by the classifier…classification phase; Section III.A; Fig.2-3). 
Any interpretations of differences between the claim(s) and the prior art are only minor in nature, design elements and could not establish novelty or an inventive step. It would be obvious to an ordinary skill in the art, that before the filing date of the invention, any minor differences of the claim are still functionally addressed in the prior art, which discloses the same object matter and same type of solution as the instant application, as currently presented. For example, the presented claim(s) mentions “hostname” and “symbol positions” not explicitly mentioned in the prior art. However, the prior art, Shibahara discloses hosts, domain names, classifiers for classification and the like. These minor differences would be obvious to functionally read on the claimed invention as they are well known to an ordinary skill in the art in the field of  malicious host detection.  	In regards to claim 2, Shibahara discloses wherein, responsive to the identifying, the method further comprises implementing a responsive measure to mitigate an effect or further spread of malware infecting the identified infected computer system systems (The elements presented in the claim do not contain any additional features, and do not present any inventive step or novelty not addressed/presented in the citations of the Shibahara. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  US 2012/0158626 (Paragraphs; 0018-0023; 0026-0027; 0093; 0102-0110).   
In regards to claim 3, Shibahara discloses preventing network communication by the identified infected computer system; instigating at least one of a malware removal process or a virus removal process for the identified infected computer system; flagging the identified infected computer system; or using the identified infected computer system to generate a second plurality of hostnames for further training the autoencoder (The elements presented in the claim do not contain any additional features, and do not present any inventive step or novelty not addressed/presented in the citations of the Shibahara. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  US 2012/0158626 (Paragraphs; 0018-0023; 0026-0027; 0093; 0102-0110).   
 In regards to claim 4, Shibahara discloses wherein the attempted communication by the infected computer system includes storage of a hostname by the computer system for use in communicating with another computer system by way of the hostname (The elements presented in the claim do not contain any additional features, and do not present any inventive step or novelty not addressed/presented in the citations of the Shibahara. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  US 2012/0158626 (Paragraphs; 0018-0023; 0026-0027; 0093; 0102-0110).   
In regards to claim 5, Shibahara discloses wherein each input unit corresponds to a symbol and a symbol position in a hostname (The elements presented in the claim do not contain any additional features, and do not present any inventive step or novelty not addressed/presented in the citations of the Shibahara. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  US 2012/0158626 (Paragraphs; 0018-0023; 0026-0027; 0093; 0102-0110).   
In regards to claim 6, Shibahara discloses wherein the autoencoder is trainable using a backpropagation algorithm for adjusting weights of interconnections between the input units, the output units, and the hidden units of the autoencoder units (The elements presented in the claim do not contain any additional features, and do not present any inventive step or novelty not addressed/presented in the citations of the Shibahara. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  US 2012/0158626 (Paragraphs; 0018-0023; 0026-0027; 0093; 0102-0110).   
In regards to claim 7, Shibahara discloses wherein training the autoencoder further includes using a gradient descent algorithm (The elements presented in the claim do not contain any additional features, and do not present any inventive step or novelty not addressed/presented in the citations of the Shibahara. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. Additional support for this notice can be noticed in supplemental  art  US 2012/0158626 (Paragraphs; 0018-0023; 0026-0027; 0093; 0102-0110).   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495